Mr. Justice Eakin
delivered the opinion of the court.
This is a suit to restrain defendant from issuing an order prohibiting the sale of intoxicating liquors in the town of Stayton, Marion County, Oregon. The issues presented by the appeal in this case, with the exception of the question of the form of the ballot, are determined by the opinion just filed in the case of Wiley v. Reasoner, ante, p. 103 (138 Pac. 250), and the decision in that case is referred to as controlling in this.
The form and sufficiency of the ballot are alleged to have been defective; being in the following language: “Official ballot for Stayton precinct, Marion County, Oregon. Vote for or against prohibition of the sale of intoxicating liquors for beverage purposes for the entire municipality of Stayton, in Marion County, *138Oregon.” This clearly discloses that it is intended for the town of Stayton alone, and there is no allegation or suggestion that others than legal voters within the town cast ballots on the local.option question at said election, and the form of ballot was sufficient for that purpose.
The decree of the lower court is reversed and the suit is dismissed. Reversed: Suit Dismissed.
Mr. Justice Burnett dissents.